RIGGS, J.
This is an action under the Oregon Inspection of Public Records Law (Public Records Law), ORS 192.410 et seq. Plaintiffs alleged in their complaint that defendant is a public body that denied their lawful request to inspect and copy certain records. The trial court granted defendant’s motion to dismiss. ORCP 21A. We reverse.
In 1991, the McKenzie School District asked a private non-profit group, the Confederation of Oregon School Administrators (COSA), to appoint a fact-finding team to investigate problems at McKenzie High School. COSA created defendant, the McKenzie High School Fact-Finding Team, which made an investigation. Plaintiffs, members of the McKenzie School District Citizens Committee, asked defendant for records related to that investigation. Their request was denied.
Pursuant to ORS 192.460, plaintiffs asked the district attorney to order defendant to turn over the records. The district attorney denied their request. Plaintiffs brought this action for injunctive relief, ORS 192.465(1), which was dismissed under ORCP 21A on the ground that defendant is not a “public body” for purposes of the Public Records Law.1
ORS 192.420 gives every person the “right to inspect any public record of a public body in this state, except as otherwise expressly provided * * Under ORS 192.410(1), “public body” includes
“every state officer, agency, department, division, bureau, board and commission; every county and city governing *149body, school district, special district, municipal corporation, and any board, department, commission, council, or agency thereof; and any other public agency of this state.”
Plaintiffs argue that defendant was a commission of the school district and therefore a “public body.” “Commission” can be narrowly defined as a “board or committee officially appointed and empowered to perform certain acts.” Black’s Law Dictionary 246 (5th ed 1979). However, “commission” can also be more broadly defined as a “group of people directed to perform some duty.” Webster’s New International Dictionary A51 (3d ed 1971). Only if “commission” is broadly defined to include non-governmental groups performing duties at the request of a governmental body have plaintiffs alleged facts sufficient to show that defendant was a commission of the school district.
Because nothing in the language of the statute or the legislative history demonstrates a preference for a broad or narrow definition of ‘ ‘commission, ’ ’ we must use principles of statutory construction to determine legislative intent. McKean-Coffman v. Employment Division, 312 Or 543, 549, 824 P2d 410 (1992). Our goal is to construe “commission” in a way that is consistent with the legislature’s general policy and is also reasonable and workable. 312 Or at 549.
The language of the Public Records Law itself manifests a strong policy favoring disclosure of public records. Pace Consultants v. Roberts, 297 Or 590, 687 P2d 779 (1984). It is the policy of the State of Oregon that governmental activities should be open to the public. Jordan v. MVD, 308 Or 433, 438, 781 P2d 1203 (1989). Only the broad definition of “commission” is consistent with that state policy. Defining non-profit organizations as commissions when they perform duties at the request of a governmental body is also the more reasonable and workable approach. Defendant advocates a narrow definition of “commission” and “public body” that would permit government to escape scrutiny by delegating tasks to private groups. The legislature cannot have intended to create a loophole of that magnitude.
Reversed and remanded.

 The complaint alleged, in part, that:
“2.
“Defendant is an independent task group of the Confederation of Oregon School Administrators (COSA), with its main office in Salem, Marion County, Oregon.
“3.
“On December 18, 1991 the School Board for McKenzie School District commissioned Defendant to investigate concerns regarding McKenzie High School. A summary of the charge to the Defendant in carrying out this commission is attached * * *.
“4.
“Defendant is a public body under ORS 192.410(1).”